FOURTH DIVISION
                                   BARNES, P. J.,
                               RAY and MCMILLIAN, JJ.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules/


                                                                         July 13, 2015

                                                                NOT TO BE OFFICIALLY
                                                                     REPORTED



In the Court of Appeals of Georgia
 A15A0264. MANTON et al. v. FIRST BANK OF DALTON.

      RAY, Judge.

      In this case, the following circumstances exist and are dispositive of the appeal:

      (1) The evidence supports the judgment;

      (2) No reversible error of law appears, and an opinion would have no

precedential value;

      (3) The judgment of the court below adequately explains the decision; and

      (4) The issues are controlled adversely to the appellant for the reasons and

authority given in the appellee’s brief.

      The judgment of the court below therefore is affirmed in accordance with Court

of Appeals Rule 36.

      Judgment affirmed. Barnes, P. J., and McMillian, J., concur.